
	

115 S431 IS: Furthering Access to Stroke Telemedicine Act
U.S. Senate
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 431
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2017
			Mr. Thune (for himself, Mr. Schatz, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to expand the use of telehealth for individuals
			 with stroke.
	
	
		1.Short title
 This Act may be cited as the Furthering Access to Stroke Telemedicine Act.
		2.Expanding the use of telehealth
 for individuals with strokeSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended by adding at the end the following new paragraph:
			
				(5)Treatment of stroke telehealth services
 (A)Non-application of originating site requirementsThe requirements described in paragraph (4)(C) shall not apply with respect to telehealth services furnished on or after January 1, 2018, for purposes of evaluation of an acute stroke, as determined by the Secretary.
 (B)No originating site facility feeThe Secretary shall not pay an originating site facility fee (as described in paragraph (2)(B)) with respect to such telehealth services..
		
